Case 3:18-cv-00250-SLH-KAP Document 39 Filed 02/03/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CYNTHIA J. ROWE, )
)
Plaintiff, )
)
V ) Civil No. 3:18-cv-250

) Judge Stephanie L. Haines
PENNY J. ROBERTS, et al., )
)
Defendants. )

MEMORANDUM ORDER

Plaintiff Cynthia Roberts, pro se, commenced this case by filing a civil complaint (ECF
No. 1-1) on December 14, 2018, following the grant of a motion to proceed in forma pauperis
(ECF No. 2). This matter was referred to United States Magistrate Judge Keith A. Pesto in
accordance with the Federal Magistrates Act, 28 U.S.C. §636(b)(1), and Local Civil Rule 72.D.

Pending before the Court are Defendants William Carroll’s, Jason Hunter's, Faye Cole’s,
and Penny Roberts’ Motions to Dismiss (ECF Nos. 24, 25, and 27). These motions seek to have
the complaint dismissed in its entirety based on a number of theories, including, infer alia,
dismissal for lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1). On November 30,
2020, Magistrate Judge Pesto filed a Report and Recommendation (ECF No. 34) recommending
that the motions be granted based on lack of subject matter jurisdiction, but finding that the
complaint should be dismissed without prejudice to refile the action in state court. In analyzing
Plaintiff's complaint and various filings and ECF Nos. 5, 7, 8, 31, 32, and 33, Magistrate Judge
Pesto determined that Plaintiffs claims essentially are that, after the death of Harold Rowe,
Plaintiff's husband, on December 24, 2014, his sister, Defendant Roberts, caused the death

certificate to list that Harold Rowe was divorced, when Harold Rowe and Plaintiff were only
Case 3:18-cv-00250-SLH-KAP Document 39 Filed 02/03/21 Page 2 of 4

separated. Pursuant to Plaintiff's claims, Defendant Roberts then disposed of Harold Rowe’s
property contrary to his wishes and deprived Plaintiff of personal property that she believes she is
entitled to possess (hereafter “disputed property”). Defendant Carroll was named in the complaint
by virtue of his role as the attorney for Defendant Roberts, and Plaintiff alleges Defendant Carroll
has knowledge of the disposition of the disputed property. Plaintiff claims Defendant Cole is
Defendant Roberts’ sister and that Defendant Cole also has knowledge of Defendant Roberts’
wrongdoing. Lastly, Defendant Hunter is alleged to be a law enforcement officer that interviewed
Defendant Roberts and concluded Plaintiff's allegations of fraud did not result in any criminal
conduct. In his Report and Recommendation, Magistrate Judge Pesto discusses the merits of these
state law claims,! but ultimately concludes that Plaintiff has failed to overcome the $75,000
amount in controversy requirement to establish subject matter jurisdiction in federal court. The
parties were given notice that they had fourteen days to file written objections to the Report and
Recommendation (ECF No. 34).

On December 14, 2020, Plaintiff filed objections to the Report and Recommendation, as
well as “Additional Objections” attaching several exhibits (ECF Nos. 35 and 36). These filings
attempt to bolster the claims in the complaint with additional factual allegations concerning
Plaintiff's deceased husband and the disputed property. Plaintiff also now claims that she seeks
$75,000 from Defendant Roberts in damages relating to claims of emotional distress stemming
from the events surrounding her husband’s death and the distribution of his possessions.

When a party objects timely to a magistrate judge’s report and recommendation, the district

court must “make a de novo determination of those portions of the report or specified proposed

 

| Assuming, arguendo, Plaintiff's claims against Defendant Hunter are somehow intended to fall under 42 U.S.C.
§1983, the Court finds that Plaintiff has in no way stated a federal question claim against Defendant Hunter. Further,
Plaintiffs objections (ECF Nos. 35 and 36) do not undermine Magistrate Judge Pesto’s finding that Plaintiffhas failed
to plead any claim against Defendant Hunter.
Case 3:18-cv-00250-SLH-KAP Document 39 Filed 02/03/21 Page 3 of 4

findings or recommendations to which objection is made.” EEOC v. City of Long Branch, 866
F.3d 93, 100 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)); see also Local Civil Rule 72.D.2.
Upon de novo review of all documents of record and the Report and Recommendation (ECF No.
34), and pursuant to Local Civil Rule 72.D.2, the Court will accept in whole the findings and
recommendations of Magistrate Judge Pesto in this matter.

Plaintiff's objections at ECF Nos. 35 and 36 simply do not state any additional factual
allegations to overcome the threshold issue of subject matter jurisdiction. Although the law does
not command mathematical precision from evidence in finding damages, sufficient facts must be
introduced so that the court can arrive at an intelligent estimate without conjecture. Rochez Bros.,
Inc. v. Rhoades, 527 F.2d 891, 895 (3rd Cir. 1975). Magistrate Judge Pesto correctly finds that
Plaintiff fails to plead the value of the disputed property, let alone sufficient facts that support
Plaintiff's conclusory claim for $75,000 against the Defendants.

Moreover, Plaintiff's damages claims for emotional distress, without further substantiation,
do not establish diversity jurisdiction. In determining whether the claim in fact exceeds $75,000,
exclusive of interests and costs, the court must assess “the value of the rights being
litigated.” Angus v. Shiley Inc., 989 F.2d 142, 146 (3d Cir. 1993). The Court cannot find, based
on the record before it, that the amount in controversy exceeds the $75,000 threshold required
by 28 U.S.C. § 1332. See Schober v. Schober, No. 17-1511, 2018 U.S. Dist. LEXIS 97367, at *11
(W.D. Pa. June 11, 2018) (internal citations omitted). “{E]stimations of the amounts recoverable
must be realistic.” Samuel-Bassett v. KIA Motors Am., Inc., 357 F.3d 392, 403 Gd Cir.
2004). When determining whether a complaint premised on diversity jurisdiction meets the
amount in controversy, “[t]he inquiry should be objective and not based on fanciful, “pie-in-the-

sky.” or simply wishful amounts, because otherwise the policy to limit diversity jurisdiction will
Case 3:18-cv-00250-SLH-KAP Document 39 Filed 02/03/21 Page 4 of 4

be frustrated.” Jd. “The authority which the [diversity] statute vests in the court to enforce the
limitations of its jurisdiction precludes the idea that jurisdiction may be maintained by mere
averment.” McNutt v. General Motors Acceptance Corp. of Indiana, 298 U.S. 178, 189 (1936).

The Court finds that Plaintiff's objections (ECF Nos. 35 and 36) do not undermine the
recommendation of Magistrate Judge Pesto (ECF No. 34), and Plaintiff's objections to the Report
and Recommendation (ECF Nos. 35 and 36) are overruled.

Accordingly, the following order is entered:

ORDER OF COURT

AND NOW, this 3" day of February, 2021, IT IS ORDERED that Plaintiff's objections
(ECF Nos. 35 and 36) to the Magistrate Judge’s Report and Recommendation (ECF No. 34),
hereby are overruled; and Magistrate Judge Pesto’s Report and Recommendation (ECF No. 34)
is adopted as the opinion of the Court. IT IS FURTHER ORDERED that the Defendants’ motions
to dismiss (ECF Nos. 24, 25, and 27) are GRANTED to the extent that the complaint (ECF No. 1-
1) is DISMISSED for lack of subject matter jurisdiction but without prejudice to being refiled in
the appropriate state court: in all other respects said motions are DENIED. IT IS FURTHER

ORDERED that the Clerk of Court mark this case “CLOSED.”

   

Stephanie L. Haines
United States District Judge
